

117 HR 1048 IH: To prohibit the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States.
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1048IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Duncan introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo prohibit the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States.1.Prohibition on transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United StatesNo amounts authorized to be appropriated or otherwise made available for the Department of Defense for any fiscal year may be used to transfer, release, or assist in the transfer of or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and(2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.